Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 5,459,681 – related to arithmetic logic units and in particular to special functions arithmetic logic units methods and apparatus;
US Pub. 2004/0181567 – related to techniques for automatic execution of operations of multiplication, i.e., to techniques for generating, starting from at least one first binary digital signal and one second binary digital signal representing respective factors to be multiplied together, an output signal representing the product of these factors;
US Pat. 6,978,287 – related to digital signal processing (DSP), and more particularly to architectural considerations relating to word conditioning and analysis operations for DSP processors;
US Pub. 2006/0101243 – related to a multipurpose functional unit that is configurable to support a number of operations including multiply-add and comparison testing operations, as well as other integer and/or floating-point arithmetic operations, Boolean operations, and format conversion operations;
US Pat. 9,053,045 – related to computing floating-point polynomials in integrated circuit devices such as programmable logic devices (PLDs), and particularly to computing floating-point polynomials using fixed-point resources;

The prior art of record does not teach or suggest at least “first arithmetic circuitry configured to perform one or more arithmetic operations on the first set of scaled inputs and to produce an output having a third range, wherein the first arithmetic circuitry comprises second input circuitry communicatively coupled to the first combinatorial circuitry; and second combinatorial circuitry communicatively coupled to the first arithmetic circuitry and configured to produce a scaled output by scaling the output from the third range to the first range;” as recited in claim 1 and similarly in claims 11 and 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182